Opinion issued December 13, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00930-CR
———————————
In re ted lawrence robertson, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator, Ted Lawrence Robertson, petitioned for writ of
mandamus asking that we declare void the nunc pro tunc judgment rendered by the trial court on February 11,
2009.  He further requests that we order
the trial court to vacate or set aside that judgment.[1]
          We deny the petition for writ of
mandamus.  See Tex. R.
App. P. 52.3 (providing proper form and
contents for petitions for writ of mandamus, including necessary contents of
appendix).  
PER CURIAM
 
Panel consists of Justices Keyes, Higley, and Massengale.
Do not publish.   TEX. R. APP. P. 47.2(b).
 




[1]           The underlying case is Ted Lawrence Robertson v. State of Texas,
No. 940376 (174th Dist. Ct., Harris Cnty., Tex.), the
Honorable Ruben Guerrero presiding.